DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pavel Kalousek (Reg. 44,178) on 25/01/2021. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
This listing of claims replaces all prior versions, and listings, of claims in the application: 
IN THE CLAIMS:
1-3. (Cancelled)
4. (Currently amended) A method for a direct memory access between a data storage and a data
processing device via one or more direct memory access units, comprising:
providing a job description by a job manager to a first direct memory access engine;

providing information related to the job by the job manager;
programming the second direct memory access engine by the data processing device in accordance with the provided information or by autonomously generated instructions; and
transferring the data between the second direct memory access engine and the data processing
device in accordance with the programming; wherein 
a direction of the transferring the data is determined in accordance with provided job description or with a configuration of each of the one or more direct memory access units.
5. (Cancelled)
 6 (Previously Presented) The method as claimed in claim 4, further comprises:
providing information related to the job by the job manager to the data processing device; and the programming the second direct memory access engine by the data processing device comprises programming the second direct memory access engine by the data processing device in accordance with the provided information related to the job.
7.    (Previously Presented) The method as claimed in claim 4, wherein the programming the second direct memory access engine by the data processing device comprises:
pre-programming the second direct memory access engine by the data processing device autonomously generated instructions.
8.    (Previously Presented) The method as claimed in claim 6, wherein the programming the second direct memory access engine by the data processing device comprises:


the data processing device instructions comprise instructions to separate the direct memory access data transfer into one or more transfers of portions of the data.
9.    (Previously Presented) The method as claimed in claim 4, further comprises:  
providing information related to the job comprising at least a preset-address and a size of the data by the job manager; and
programming the second direct memory access engine comprises writing at least the preset-address and the size of the data into the second direct memory access engine without an involvement of the data processing device.
10.    (Previously Presented) The method as claimed in claim 4, wherein the transferring data between the data storage and the first direct memory access engine and between the first direct memory access engine and a second direct memory access unit to which the first and the second access engine belong under control of the first direct memory access engine in accordance with the job description comprises:
transferring the data between the data storage and the first direct memory access engine;
transferring the data between the first direct memory access engine -and a first-in, first-out buffer; and
transferring the data between the first-in, first-out buffer and the second direct memory access engine.

11. (Previously Presented) The method as claimed in claim 4, wherein the transferring data between the data storage and the first direct memory access engine and between the first 
transferring first data between the data storage and the first direct memory access engine and transferring the first data between the first direct memory access engine and a first-in, first-out buffer; and
transferring second data between the data storage and the first direct memory access engine and transferring the second data between the first direct memory access engine and the first-in, first-out buffer and simultaneously transferring the first data between the first first-in, first-out buffer and a second direct memory access engine and between the second direct access memory and the data processing device; wherein
transferring the first data according to a first job description and transferring the second data according to a second job description.
12.    (Previously Presented) The method as claimed in claim 4, wherein the one or more direct memory access units comprises:
a plurality of direct memory access units; wherein
at least one of the plurality of the direct memory access units is configured for direct memory access data transfer from the data storage to the data processing device; and
at least one of the plurality of the direct memory access units is configured for direct memory access data transfer to the data storage from the data processing device.

13-15.    (Cancelled)


a job manager:
a data storage;
a data processing device; and
one or more direct memory access units communicatively coupled with the job manager, the data storage, and the data processing device; wherein each of the one or more direct memory access units comprises:
a first direct memory access engine configured in accordance with a job description provided by the job manager to transfer data between the data storage and the first direct memory access engine and between the first direct memory access engine and a second direct memory access engine;
the data processing device configured to program the second direct memory access engine in accordance with information related to the job provided by the job manager or by autonomously generated instructions; and
the second direct memory access engine configured to transfer the data between the second direct memory access engine and the data processing device in accordance with the program;
wherein a direction of the transfer of the data is determined in accordance with the job description or with a configuration of each of the one or more direct memory access units.
17.    (Cancelled)
18.    (Previously Presented) The apparatus as claimed in claim 16, wherein the job manager is further configured to:
provide information related to the job to the data processing device; and 

19.    (Previously Presented) The apparatus as claimed in claim 16, wherein the data processing device is further configured to:
autonomously generate instructions; and
pre-program the second direct memory access engine with the autonomously generated instructions.
20.    (Previously Presented) The apparatus as claimed in claim 16, wherein the data processing device is further configured to:
generate instructions to separate the direct memory access data transfer into multiple transfers of portions of the data in accordance with the provided information related to the job and/or the data processing device autonomously generated instructions; and
program the second direct memory access engine with the generated instructions.
21.    (Previously Presented) The apparatus as claimed in claim 16, wherein the job manager is further configured to provide the information related to the job comprising at least a preset-address and a size of the data; and
the second direct memory access engine is programmed by writing in at least the preset-address and the size of the data without an involvement of the data processing device.
22.    (Previously presented) The apparatus as claimed in claim 16, wherein:
the first direct memory access engine is configured in accordance with a job description provided by the job manager to transfer the data between the data storage and the first direct memory access engine and between the first direct memory access engine and a first-in, first-out buffer; and to transfer the data between the first first-in, first-out buffer and the second direct memory access engine.

to transfer first data between the data storage and the first direct memory access engine and to transfer the first data between the first direct memory access engine and a first-in, first-out buffer; and
to transfer second data between the data storage and the first direct memory access engine and to transfer the second data between the first direct memory access engine and the first-in, first-out buffer; and
the second direct memory access engine being configured to transfer the first data from the first-in, first-out buffer to the data processing device simultaneously with the first direct memory access engine transferring the first data to the first-in, first-out buffer; wherein
the first data is transferred according to a first job description and the second data is transferred according to a second job description.
24. (Previously presented) The apparatus as claimed in claim 16, wherein the one or more direct memory access units comprises:   
a plurality of the direct memory access units; wherein
at least one of the plurality of the direct memory access units is configured for direct memory access data transfer from the data storage to the data processing device; and
at least one of the plurality of the direct memory access units is configured for direct memory access data transfer to the data storage from the data processing device.

Allowable Subject Matter
Claims 4, 6-12, 16, 18-24 are allowed.

The primary reason for allowance of claims 4 and 16 in the instant application is the step of programming the second direct memory access engine by the data processing device, in combination with other steps/elements in the claims.  The prior art of record including the disclosures of Good (US 5,420,984) and Tanaka (US 20040015621) neither anticipates nor renders obvious the above limitation. Because claims 6-12 and 18-24 depend directly or indirectly on either one of claims 4 or 16, these claims are considered allowable for at least the same reasons noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

		 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184